TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00099-CV


Johnny Cantu, et al., Appellants

v.

Gray & Becker, P.C., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN103879, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R
PER CURIAM
		On May 3, 2002, appellee filed a motion for involuntary dismissal of the appeal. 
Appellee's motion to dismiss is overruled.
		It is ordered June 21, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish